Exhibit 10.26

LOGO [g87885g44c38.jpg]

AMENDED AND RESTATED

CHANGE IN CONTROL AGREEMENT

AUGUST 13, 2008

This Amended and Restated Change In Control Agreement (“Agreement”) is made and
entered into as of August 13, 2008, by and between Powerwave Technologies, Inc.,
(“Company”), and Kevin T. Michaels, an individual (“Chief Financial Officer”).

1. RECITALS

A. The Company is a global supplier of end-to-end wireless solutions for
communication networks worldwide;

B. Chief Financial Officer has been serving as Chief Financial Officer of the
Company, and the Company desires to continue its relationship with Chief
Financial Officer;

C. Chief Financial Officer and the Company entered into a Change of Control
Agreement effective as of August 1, 2003 (“CIC Agreement.”)

D. The Board of Directors of the Company has determined it to be in the best
interests of the Company and its stockholders to provide the Chief Financial
Officer with certain protection from events that could occur in connection with
certain changes of control of the Company and the Company and Chief Financial
Officer desire to amend and restate the CIC Agreement as provided herein.

NOW, THEREFORE, in consideration of the mutual covenants and conditions herein
contained, the parties hereto agree as follows:

2. DEFINITIONS

For purposes of this Agreement only, the following terms shall have the meaning
described below:

A. “Employee” shall mean the Chief Financial Officer covered under this
Agreement, unless otherwise specifically indicated.

B. Severance Pay” shall be two times the Chief Financial Officer’s ‘total annual
compensation,’ as defined herein. ‘Total annual compensation’ as used herein
shall be Chief Financial Officer’s annual base salary for the year employment
terminates plus the greater of Chief Financial Officer’s target bonus amount for
the year employment terminates or the actual bonus paid to Chief Financial
Officer the prior year, whichever is greater.

 

-1-



--------------------------------------------------------------------------------

C. “Cause” shall mean any of the following:

(i) The continued, unreasonable refusal or omission by the Chief Financial
Officer to perform any material duties required of him by the Company, if such
duties are consistent with duties customary for the Chief Financial Officer’s
position;

(ii) Any material act or omission by the Chief Financial Officer involving
malfeasance or gross negligence in the performance of his duties to, or material
deviation from any of the policies or directives of, the Company;

(iii) Conduct on the part of the Chief Financial Officer which constitutes the
breach of any statutory or common law duty of loyalty to the Company; including
the unauthorized disclosure of material confidential information or trade
secrets of the Company; or

(iv) Any illegal act by Chief Financial Officer which materially and adversely
affects the business of the Company or any felony committed by Chief Financial
Officer, as evidenced by conviction thereof, provided that the Company may
suspend the Chief Financial Officer with pay while any allegation of such
illegal or felonious act is investigated.

D. “Good Reason” shall mean the occurrence of any of the conditions described in
(i) – (iv) below, without the Chief Financial Officer’s written consent; if the
Chief Financial Officer provides written notice to the Company of the existence
of any such condition within ninety (90) days of its initial existence and the
Company fails to remedy the condition within thirty (30) days of receiving such
notice. Notwithstanding the preceding sentence, if Chief Financial Officer does
not resign within nine (9) months of a condition described in (i)-(iv) below,
Chief Financial Officer is deemed to have consented and acquiesced to the event
which shall not thereafter constitute “good reason”:

(i) A material reduction by the Company in Chief Financial Officer’s
compensation that is not made in connection with an across the board reduction
of all the Company’s executive salaries;

(ii) The assignment of Chief Financial Officer to duties which reflect a
material adverse change in authority, responsibility or status with the Company
or any successor;

(iii) A material relocation of Chief Financial Officer to a location that is at
least 30 miles from the location where the Chief Financial Officer was regularly
assigned to immediately prior to the Chief Financial Officer’s termination of
employment or a Change in Control, whichever occurs first; or

(iv) A material failure by the Company to pay any material portion of the Chief
Financial Officer’s compensation within ten (10) days of the date due.

E. “Change in Control” shall mean the occurrence of any of the following events:

 

-2-



--------------------------------------------------------------------------------

(i) The acquisition, directly or indirectly, by any person or group (within the
meaning of Section 13(d)(3) of the Securities Exchange Act of 1934, as amended)
of the beneficial ownership of more than fifty percent (50%) of the outstanding
securities of the Company;

(ii) A merger or consolidation in which the Company is not the surviving entity,
except for a transaction the principal purpose of which is to change the state
in which the Company is incorporated;

(iii) The sale, transfer or other disposition of all or substantially all of the
assets of the Company;

(iv) A complete liquidation or dissolution of the Company;

(v) Any reverse merger in which the Company is the surviving entity but in which
securities possessing more than fifty percent (50%) of the total combined voting
power of the Company’s outstanding securities are transferred to a person or
persons different from the persons holding those securities immediately prior to
such merger; or

(vi) The date a majority of the members of the board of the Company’s board of
directors is replaced during any 12-month period by directors whose appointment
or election is not endorsed by a majority of the members of the Company’s board
of directors before the date of appointment or election.

3. ELIGIBILITY FOR SEVERANCE BENEFITS IN CONNECTION WITH CHANGE IN CONTROL
(RELEASE REQUIRED)

Chief Financial Officer shall be entitled to receive the benefits set forth in
Section 4 if all of the following occur:

A. If in anticipation of, connection with, or within two (2) years following a
“Change in Control,” Chief Financial Officer’s employment is involuntarily
terminated without “Cause” or if Chief Financial Officer voluntarily terminates
his employment with “Good Reason,” provided that Chief Financial Officer
fulfills any request by the Company, any Company successor or affiliate to
remain employed with the Company, any Company successor or affiliate, at the
same salary and benefits as Chief Financial Officer was entitled to immediately
prior to the “Change in Control,” for a period of up to six (6) months following
any “Change in Control;”

B. Termination of Chief Financial Officer’s employment occurs in anticipation
of, connection with, or within two (2) years following a “Change in Control,”
and not in the absence of a “Change in Control,” as any benefits in the later
situation are provided exclusively by the separate Severance Agreement executed
by Chief Financial Officer on August 1, 2003. If termination of Chief Financial
Officer’s employment is made in the absence of a “Change in Control,” then he
shall be entitled only to those benefits as provided for in Chief Financial

 

-3-



--------------------------------------------------------------------------------

Officer’s Severance Agreement and this Agreement shall not be applicable and
shall be null and void and of no effect whatsoever; and

C. Chief Financial Officer has executed a Release of Claims in favor of the
Company and its agents, a form of which is available from Human Resources, and
such Release must become effective in accordance with its terms.

4. SEVERANCE BENEFITS (RELEASE REQUIRED)

A. SEVERANCE PAY

If the Chief Financial Officer meets all of the eligibility requirements of
Section 3 above, the Chief Financial Officer shall receive his Severance Pay, in
a lump sum provided the Chief Financial Officer executes the Release described
in Section 3C above within the minimum period required by Section 201 of the
Older Workers’ Benefit Protection Act of 1990, as amended, to make such release
effective. The lump sum wil be paid within fifteen (15) days after the Chief
Financial Officer’s execution of an unrevoked release, (but not later than two
and one-half (2 1/2 ) months after the end of the calendar year following the
Chief Financial Officer’s termination of employment).

B. COMPANY PAID COBRA

The Company shall pay for existing group employee benefit coverage continuation
under the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) as
provided by the Company’s group agreements for twenty-four (24) months,
beginning the calendar month after Chief Financial Officer’s termination and
provided at regular employee rates, or until Chief Financial Officer becomes
eligible for group insurance benefits from another employer, whichever occurs
first. If the full amount of time allowable under COBRA as applied by the
California Continuation Benefits Replacement Act, California Health and Safety
Code § 1366.27 (“Cal-COBRA”) and the Company’s group health plan is less than
twenty-four (24) months, then the Company shall pay for the cost of comparable
coverage for the remainder of the 24-month period. Chief Financial Officer shall
have an obligation to inform Company if he receives group coverage from another
employer while receiving COBRA or continued medical coverage from the Company.
Chief Financial Officer may not increase the number of designated dependants, if
any, during this time unless Chief Financial Officer does so at his own expense
in accordance with the applicable benefit Agreement. The period of such
Company-paid COBRA coverage shall be considered part of Chief Financial
Officer’s COBRA and Cal-COBRA coverage entitlement period, and may, for tax
purposes, be considered income to the Chief Financial Officer.

C. ACCELERATED VESTING OF UNVESTED STOCK OPTIONS UPON CHANGE IN CONTROL

If the Chief Financial Officer meets all of the eligibility requirements of
Section 3 above, in addition to any other benefits provided for herein, one
hundred percent (100%) of Chief Financial Officer’s unvested stock options under
all stock option agreements and restricted stock under restricted stock
agreements with the Company shall be automatically vested on an

 

-4-



--------------------------------------------------------------------------------

accelerated basis and be fully exercisable. This section shall apply in addition
to the applicable provisions of any stock option agreement or Company stock
option plan.

D. TAX LAW LIMITATIONS; PROTECTIVE CUT BACK.

To the extent that any of the payments and benefits provided for in this
Agreement or otherwise payable to the Chief Financial Officer constitute
“parachute payments” within the meaning of Section 280G of the Internal Revenue
Code of 1986 as amended (“Code”), and but for this Section would otherwise be
subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), Chief Financial Officer shall either:

 

  •  

pay the Excise Tax, or

  •  

have the benefits reduced to such lesser extent as would result in no portion of
such benefits being subject to the Excise Tax,

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the Excise Tax, results in the receipt by Chief
Financial Officer on an after-tax basis, of the greatest amount of benefits,
notwithstanding that all or some portion of such benefits may be taxable under
Section 4999 of the Code. Unless the Company and the Chief Financial Officer
otherwise agree in writing, any determination required under this Section shall
be made in writing by the Company’s independent public accountants
(“Accountants”), whose determination shall be conclusive and binding upon the
Chief Financial Officer and the Company for all purposes. For purposes of making
the calculations required by this Section, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of
Section 280G and 4999 of the Code. The Company and the Chief Financial Officer
shall furnish to the Accountants such information and documents as the
Accountants may reasonably request in order to make a determination under this
Section. The Company shall bear all costs the Accountants may reasonably incur
in connection with any calculations contemplated by this Section.

5. WITHHOLDING TAXES ON BENEFITS

Notwithstanding any other provision of the Agreement, all severance benefits
shall be reduced by any applicable federal, state, or local tax withholding
requirements and as permitted by law.

6. NO OTHER SIMILAR BENEFITS

The severance benefits provided by this Agreement supercedes and are in lieu of
any other severance benefits provided by the Company under any other applicable
agreement, practice or policy that are provided in anticipation of, in
connection with, or within two (2) years following a Change in Control. If there
is a termination of Chief Financial Officer’s employment not in anticipation of,
in connection with, or following a Change in Control, the Severance Agreement

 

-5-



--------------------------------------------------------------------------------

executed by Chief Financial Officer on August 1, 2003 alone shall govern Chief
Financial Officer’s termination and severance benefits and this Agreement shall
have no effect.

7. SET OFF/TERMINATION OF SEVERANCE BENEFITS

No payments or benefits payable to the Chief Financial Officer pursuant to this
Agreement shall be reduced by any amount the Chief Financial Officer may be
entitled to receive as pension or retirement benefits, if any.

Subsequent employment by the Company, or any Company successor or affiliates
prior to the payment of severance benefits will disqualify Chief Financial
Officer from severance benefits.

8. DEATH

In the event Chief Financial Officer dies before the severance monies are paid,
payment shall be made to the designated beneficiary of the Chief Financial
Officer in the same amount and at the same time that payment would have been
made to the Chief Financial Officer.

9. LIMITATION ON TRANSFERABILITY

Except as provided in Section 8 above, the interest of the Chief Financial
Officer in the benefits described in this Agreement may not be sold, assigned,
transferred or otherwise disposed of in any way, and any attempted sale,
assignment, transfer or other disposition shall be null and void. If Chief
Financial Officer attempts to sell, assign, transfer or otherwise encumber his
or her rights or interest in the Agreement, other than as permitted by
Section 8, such act will be treated as an election by the Chief Financial
Officer to discontinue participation in the Agreement.

10. ARBITRATION

Chief Financial Officer and the Company agree that any dispute or claim,
including all contract, tort, discrimination and other statutory claims, arising
under or relating to benefits under this Agreement or related to Chief Financial
Officer’s employment or termination of employment (“arbitrable claims”) shall be
resolved by arbitration. HOWEVER, Chief Financial Officer and the Company agree
that this arbitration provision shall not apply to any disputes or claims
relating to or arising out of the misuse or misappropriation of trade secrets or
proprietary information. Arbitration shall be final and binding on the parties
and shall be the exclusive remedy for arbitrable claims. Chief Financial Officer
and the Company hereby waive any rights each may have to a jury trial in regard
to the arbitrable claims. Chief Financial Officer and the Company further agree
that the arbitrator shall have the sole authority to determine arbitrability of
any such arbitrable claims. Arbitration shall be conducted by the American
Arbitration Association in Orange County, California (or other mutually agreed
upon city) under the National Rules for the Resolution of Employment Disputes.
As, in any arbitration, the burden of proof shall be allocated as provided by
applicable law. The Company agrees to pay the fees and costs of the arbitrator.
However, the arbitrator shall have the same authority as a court to award
equitable relief, damages, costs, and fees (excluding the costs and fees for the
arbitrator) as provided by law for the particular claims asserted. This
arbitration clause shall be governed by and construed in all respects under the
terms of the Federal Arbitration Act (“FAA”).

 

-6-



--------------------------------------------------------------------------------

11. SETTLEMENT OF CLAIMS

The Company’s obligation to make the payments provided for in this Agreement and
otherwise to perform its obligations hereunder shall not be affected by any
circumstances, including, without limitation, any set-off, counterclaim,
recoupment, defense or other right which the Company may have against the Chief
Financial Officer or others.

12. SEVERABILITY

If any term, provision, covenant or condition of this Agreement is held to be
invalid, void, or unenforceable, the remainder of the provisions of this
Agreement shall remain in full force and effect and shall in no way be affected,
impaired or invalidated thereby.

13. ENTIRE AGREEMENT; AMENDMENTS; WAIVER

This Agreement, together with all stock option agreements, restricted stock
agreements and/or plans, any Employee Secrecy Agreements, and/or any Proprietary
Information and Inventions Agreements, is the entire agreement between the
parties hereto concerning the subject matter hereof and supersedes and replaces
all prior or contemporaneous agreements or understandings between the parties.
This Agreement may not be amended or modified in any manner, except by an
instrument in writing signed by the Chief Financial Officer and an officer of
the Company as designated by the Board. Except with respect to “Good Reason” in
Section 2.D, failure of either party to enforce any other provisions of this
Agreement or any rights with respect thereto or failure to exercise any election
provided for herein shall in no way be considered to be a waiver of such
provisions, rights or elections, or in any way effect the validity of this
Agreement, except for the deemed consent and acquiesce provided for in
Section 2.D. The failure of either party to exercise any of the provisions,
rights or elections in this Agreement, except for those described in
Section 2.D, shall not preclude or prejudice such party from later enforcing or
exercising those same provisions, rights or elections which it may have under
this Agreement.

14. GOVERNING LAW

This Agreement shall be governed by and construed in all respects in accordance
with the laws of the State of California or the FAA, as applicable.

15. ATTORNEYS’ FEES

In the event of any action for the breach of this Agreement, the prevailing
party shall be entitled to reasonable attorneys’ fees, costs and expenses
incurred in connection with such action.

16. AT WILL EMPLOYMENT

Nothing herein is intended to alter the at-will employment status of the Chief
Financial Officer. Specifically, the Chief Financial Officer’s employment with
the Company is “at-will.” Either the Company or the Chief Financial Officer may
terminate his employment with or without cause or good reason, and with or
without notice. In addition, the Company has the right to

 

-7-



--------------------------------------------------------------------------------

change the Chief Financial Officer’s compensation, duties, assignments and
responsibilities or location of employment at any time, with or without cause or
notice.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

“Chief Financial Officer”    “Company”    Powerwave Technologies, Inc.
By:                                                                
By:                                                                      Kevin
T. Michaels       Title:

 

-8-